Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 4/16/2021 is acknowledged.
Claims 6, 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/16/2021.
Claim 6 is drawn to Species 5-8 in Figs. 5-8 respectively because it claims the rotating outer ring of the bearing comprises an outer surface intended to cooperate directly with a transmission element, the rotating outer element consisting of the outer ring of the bearing. Species 1 contains a separate pulley member and outer bearing ring.

DETAILED ACTION
	This is the first action on the merits for application 16/363420.  Claims 1-10 are currently pending in this application. Claims 1-5 and 7 are currently under examination.


Priority




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WATANABE (4,025,132).

Regarding Claim 1, WATANABE teaches A Pulley device for a tensioner roller or winding roller of a transmission element, comprising: a fixed inner element (12)(32)(Fig. 4) having a mounting bore for the device that is intended to take a screw (33), a rotating outer element (13)(23) that is mounted to rotate coaxially about the fixed inner element (12)(32) and has an outer surface intended to cooperate with the transmission element, and an annular protective flange (31) having a substantially radial portion bearing against a front surface of the fixed inner element (12)(32), the substantially radial portion having an inner edge forming a bore of the flange, wherein the flange (31) provides an annular folded portion extending substantially axially from an outer edge of 

Regarding Claim 2, WATANABE teaches wherein the pulley device comprises a bearing having a rotating outer ring (12) that is part of the fixed inner element (12)(32), a fixed inner ring (13) that is part of the rotating outer element (13)(23), the rings being coaxial and forming a radial space between one another, sealing means (26) that close the radial space on each axial side, and at least one row of rolling elements (14) arranged in the radial space (Fig. 4).

Regarding Claim 3, WATANABE teaches wherein the inner ring (12) of the bearing comprises a bore forming the mounting bore of the device that is intended to take a screw (33), the fixed inner element (12)(32) consisting of the fixed inner ring (12) of the bearing (11).

Regarding Claim 4, WATANABE teaches wherein the bearing (11) comprises an annular spacer (32) mounted in a bore of the inner ring of the bearing, the spacer being provided with a bore forming the mounting bore of the device that is intended to take a screw (33), the fixed inner element (12)(32) consisting of the fixed inner ring (12) and the spacer (32) of the bearing (11).

Regarding Claim 5, WATANABE teaches wherein the pulley device comprises a pulley (23) mounted on the rotating outer ring (13) of the bearing (11), the pulley (23) 

Regarding Claim 7, WATANABE teaches wherein the annular folded portion of the flange consists of a collar extending substantially axially from the outer edge of the flange (Fig. 4).


The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654